DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because its length exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 5 and 15 are objected to because of the following informalities:  the claims are incomplete. For purposes of applying prior art, the Examiner has removed the incomplete “wherein the set of specified remote entities” language at the end of the claims.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  change “transportes” to “transports” at line 3.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the limitation "the medical device data" in lines 11 and 13-14 of claim 1 and lines 14 and 16-17 of claim 12.  There is insufficient antecedent basis for this limitation in the claims.
Claims 1-3, 5, 12, 13, and 15 recite the limitation "the integrated data" in lines 17-18 of claim 1, line 2 of claim 2, line 2 of claim 3, lines 2-3 of claim 5, lines 20-21 of claim 12, lines 3 & 5 of claim 13, and lines 2-3 of claim 15.  There is insufficient antecedent basis for this limitation in the claims.
Claims 4 and 14 recite the limitation "the audio/video channel for consultation with the medical provider" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.
Claims 6-11 and 16-20 incorporate the deficiencies of claims 1 and 12, through dependency, and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US 2015/0213217 A1) in view of Kopf (5,825,830).
(A) Referring to claim 1, Amarasingham discloses A computerized method useful for implementing a language neutral virtual assistant comprising (Fig. 1, para. 29, 40, and 54 of Amarasingham): 
providing a set of digital medical devices, wherein the set of digital medical devices obtains a specified medical sensor information from a patient and communicates the specified 
providing a set of tele-health devices, wherein the set of tele-health devices communicates an audio-video data of a tele-health session to the one or more remote entities (para. 95 and 108-110 of Amarasingham; note the telemedicine video session); 
creating an open Device Integration Layer (DIL), wherein the DIL communicates with the set of digital medical devices, and wherein the DIL communicates with the set of tele-health devices in a tele-health session (Fig. 1, Fig. 7, Fig. 14, para. 53, 56, and 73 of Amarasingham; note that data are received from a number of disparate sources and the integration process); 
with the DIL, parsing and translating a digital output of the medical device data of the set of digital medical devices and the set of tele-health devices (para. 58, 59, 63, and 71 of Amarasingham; The disease identification process 68 performs a number of complex natural language processing functions including text pre-processing, lexical analysis, syntactic parsing, semantic analysis, handling multi-word expression, word sense disambiguation, and other functions. Also, note the translating of notes and data); 

providing a user interface of a medical provider's computing system, wherein the integrated data of the set of digital medical devices is represent by each type of digital medical devices in a canonical form with the audio-video data of the tele-health session (abstract, para. 44, 54, 69, 79, 95, 108 of Amarasingham; note a telemedicine logic module to receive physician real-time location and status information, identify and alert a physician available to consult with the medical personnel regarding the patient, enable two-way audio and video communication between the physician and the medical personnel, and provide the patient's medical condition and stratified risk to the physician and formatting data).  
Amarasingham does not disclose with the DIL, optimizing and compressing the translated digital output of the medical device data of the set of digital medical devices and the set of tele-health devices.


Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Kopf within Amarasingham.  The motivation for doing so would have been to reduce the cost of transmitting and storing data (col. 1, lines 15-25 of Kopf).
(B) Referring to claim 2, Amarasingham discloses further comprising: transporting the integrated data to a vendor-neutral cloud-computing based data storage platform (para. 40 & 41 of Amarasingham).  
(C) Referring to claim 3, Amarasingham discloses archiving the integrated data in a Health Insurance Portability and Accountability Act of 1996 (HIPAA)-compliant manner (para. 56 & 72 of Amarasingham).  
(D) Referring to claim 11, Amarasingham discloses enabling a set of multiple communication channels for transmitting a device telemetry data of the set of digital medical devices and audio-video data to a medical provider computing device for real-time consultation and diagnosis (abstract, para. 95 & 108-110 of Amarasingham).

	The remainder of claim 12 repeats substantially the same limitations as claim 1, and is rejected for the same reasons given above.
(F) Referring to claim 13, Amarasingham discloses wherein the memory containing instructions when executed on the processor, causes the processor to perform operations that: transports the integrated data to a vendor-neutral cloud-computing based data storage platform (para. 40 & 41 of Amarasingham); and archives the integrated data in a Health Insurance Portability and Accountability Act of 1996 (HIPAA)-compliant manner (para. 56 & 72 of Amarasingham).
(G) Claim 20 repeats substantially the same limitations as claim 11, and is therefore rejected for the same reasons given above.



Claims 4-10 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US 2015/0213217 A1) in view of Kopf (5,825,830), and further in view of Amble et al. (US 2014/0282018 A1).
(A) Referring to claim 4, Amarasingham and Kopf do not expressly disclose wherein the audio/video channel for consultation with the medical provider further comprises additional features comprising a file transfer protocol, a screen sharing protocol and a recording with permissions protocol.  
	Amble discloses wherein the audio/video channel for consultation with the medical provider further comprises additional features comprising a file transfer protocol, a screen sharing protocol and a recording with permissions protocol (para. 134, 180-184, 186, 103, 31, and 97 of Amble).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Amble within Amarasingham and Kopf.  The motivation for doing so would have been to improve the transferring and sharing of medical data (para. 31 of Amble).

(C) Referring to claim 6, Amarasingham and Kopf do not disclose with the DIL, providing a device agnostic, plug-n-play platform-bus that supports an enumerated set of healthcare applications.  
	However, a device agnostic, plug-n-play platform-bus that supports an enumerated set of healthcare applications is old and well-known, as evidenced by Amble (see para. 41, 49, 50, 106 and 107 of Amble).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Amble within Amarasingham and Kopf.  The motivation for doing so would have been to improve diagnosing (para. 107 of Amble).
(D) Referring to claim 7, Amarasingham discloses wherein the set of digital medical devices comprises a set of basic-vitals devices (para. 44, 45, 86, and 95 of Amarasingham).  
(E) Referring to claim 8, Amarasingham discloses wherein the set of digital medical devices comprises a set of waveform devices (para. 32 & 82 of Amarasingham).  

(G) Referring to claim 10, Amarasingham discloses wherein the set of digital medical devices comprises a set of streaming media devices (para. 29, 40, and 108 of Amarasingham).  
(H) Claims 14-19 repeat substantially the same limitations as claims 4-10, and are therefore rejected for the same reasons given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LENA NAJARIAN/Primary Examiner, Art Unit 3686